Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 1 of 6
Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 2 of 6




         28


                                            /s/ Niki B. Okcu
Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 3 of 6
     Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 4 of 6

 1

 2                                    CERTIFICATE OF COMPLAINCE

 3
            Pursuant to Local Rule 131(e), I hereby certify that I obtained consent from counsel for
 4
     Bridgevine Inc. to file this document, as reflected on the signature page, and that on May 25,
 5
     2019, I obtained a hard copy of a signature page for this document from the pro se plaintiff, Mark
 6
     Aussieker.
 7
     Dated: May 28, 2019                               AT&T SERVICES INC. LEGAL
 8                                                     DEPARTMENT
 9
10                                                     By: /s/ Niki B. Okcu
                                                          Niki B. Okcu
11
                                                       Attorney for Defendant DIRECTV, LLC
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                       STIPULATION OF DISMISSAL,
                                                                    CASE NO. 2:19-CV-00884-KJM-EFB
     Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 5 of 6

 1                                         PROOF OF SERVICE

 2          I, Kyle Steinmetz declare,

 3          I am a citizen of the United States and employed in Chicago, Illinois. I am over the age of

 4   eighteen years and not a party to the within-entitled action. My business address is 71 S. Wacker

 5   Drive, Chicago IL 60606. On May 28, 2019, I caused the Stipulation for Dismissal to be served

 6   by electronic mail on the following self-represented party:

 7
            Mark Aussieker
 8          8830 Olive Ranch Lane
 9          Fair Oaks, CA 95628
            916-705-8006
10          aussieker1@gmail.com

11
            [X] By Electronic Mail: I sent a copy of the document to the email address
12
     aussieker1@gmail.com associated with Mr. Aussieker. Mr. Aussieker previously requested in
13
     writing via email on May 16, 2019 that service of materials related to this case be done via his
14
     email address.
15
            and via certified mail, return receipt requested, as well as by email to the following
16
     counsel of record:
17
            Karl S. Kronenberger
18
            Liana W. Chen
19          150 Post Street, Suite 520
            San Francisco, CA 94108
20          Tel. 415-955-1155
            karl@KRInternetLaw.com
21          liana@KRInternetLaw.com
22
            [X] By United States Certified Mail: I placed the envelope for collection and mailing,
23
     following our ordinary business practices. I am readily familiar with this business’ practice for
24
     collection and processing of correspondence for mailing. On the same day that correspondence
25
     is placed for collection and mailing, it is deposited in the ordinary course of business with the
26
     United States Postal Service, in a sealed envelope with postage fully prepaid.
27

28
                                                     -1-
                                                                         STIPULATION OF DISMISSAL,
                                                                      CASE NO. 2:19-CV-00884-KJM-EFB
     Case 2:19-cv-00884-KJM-EFB Document 9 Filed 05/28/19 Page 6 of 6

 1           I declare under penalty of perjury under the laws of the United States and the State of

 2   California that the foregoing is true and correct.

 3          Executed May 28, 2019 at Chicago, Illinois

 4

 5                                                               /s/ Kyle J. Steinmetz

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      -2-
                                                                        STIPULATION OF DISMISSAL,
                                                                     CASE NO. 2:19-CV-00884-KJM-EFB
